Citation Nr: 0804980	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, evaluated as 10 percent disabling prior to 
March 3, 2005.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, evaluated as 20 percent disabling since 
March 3, 2005.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.  With regard to the low back claim, the RO granted an 
increased rating, to 20 percent effective March 3, 2005, in a 
July 2005 rating decision.  Since this claim has not been 
withdrawn, an increased rating above 20 percent for the 
service-connected low back disorder remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded). 

The issues of entitlement to increased ratings for 
osteoarthritis of the spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability is not related to service.

2. Tinnitus is not related to service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because he was exposed to 
loud noises for prolonged periods in service.  He was 
assigned to an artillery division while stationed in Fort 
Carson, Colorado, where Howitzers were fired during tank 
field practices.  He also contends that he was stationed in a 
combat zone at Cam Rahn Bay in Vietnam where the base was 
attacked with rockets and mortars every other night.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  There is no evidence of hearing 
loss manifested to a compensable degree within one year of 
service; therefore service connection for hearing loss on a 
presumptive basis is not warranted.  Significantly, an April 
1971 VA examination report noted normal findings as to the 
ears.

Service connection for hearing loss and tinnitus are not 
warranted on a direct basis because the preponderance of the 
evidence does not show that hearing loss and tinnitus were 
incurred in service.  The veteran's service discharge 
examination reveals normal hearing-15/15 on whisper voice 
testing.  The veteran has asserted that 38 U.S.C.A. § 1154(b) 
is for application, which provides a presumption of service 
incurrence for combat veterans, as he was stationed in a 
combat zone in Vietnam.  Even assuming, arguendo, that the 
veteran was exposed to acoustic trauma in service, his claims 
fail because there is no competent nexus between any current 
hearing loss or tinnitus disability and service.

The first pertinent post-service medical record is a VA 
audiology consultation dated in 2000, over 29 years after the 
veteran's discharge from service.  At that time, he thought 
his hearing was "ok", and the VA audiologist concluded that 
the veteran's hearing was normal on the left and demonstrated 
only a "very mild high frequency involvement on the right."  
He reported "periodic" tinnitus.  Evidence of such a 
prolonged period without apparent medical complaint weighs 
against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Further, the evidence does not provide a nexus between the 
veteran's current hearing loss or tinnitus and service.  The 
record contains no competent medical opinion which provides a 
nexus between service and current hearing loss or tinnitus.  
While the veteran has suggested that his current hearing loss 
and tinnitus is related to service, as a lay person, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In fact, the only medical evidence on this point does not 
support the claim.  A March 2000 statement from a VA medical 
health professional states that the veteran reports tinnitus 
after wearing earphones on his ears all day at work and that 
it will be a chronic problem if he continues his present job 
activities.  September 2001 and March 2003 statements from 
the same source opined that the veteran's chronic tinnitus is 
exacerbated by prolonged periods of wearing earphones.  In 
addition, the veteran reported in May 1979 that he was a 
professional musician, specifically a percussionist, a job 
that would certainly expose him to loud noises.  However, he 
stated in August 2004 that, while that could have been one of 
his dreams, he never made a penny by playing any kind of 
percussion in any band.

In sum, the preponderance of the evidence is against finding 
that the veteran's current hearing loss and tinnitus are 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed the first three notice elements and was sent prior 
to the initial AOJ decision in this matter.  An August 2004 
letter provided the notice as to the fourth element.  The 
fourth element notice was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  However, this 
error was cured by the issuance of the July 2005 SOC.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 letter provided the 
notice in accordance with Dingess.  The Dingess notice was 
not satisfied prior to the initial unfavorable decision on 
the claim by the AOJ.  However, this error was cured by the 
issuance of the October 2006 supplemental SOC.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Regardless, any Dingess notice error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and VA treatment records, including 
treatment records at VA medical facilities in New York, New 
York; Washington, DC; Puerto Rico; and Miami and Oakland 
Park, Florida.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the duty to assist does not require the 
development of a VA examination with respect to the bilateral 
hearing loss and tinnitus claims.  First, the Board notes 
that, with respect to left ear hearing loss, there is no 
competent evidence of a current disability.  As noted above, 
a VA audiology evaluation found the veteran's hearing in the 
left ear was normal.  In addition, while exposure to noise in 
service is conceded, there is no evidence establishing that 
bilateral hearing loss or tinnitus occurred in service, or, 
with regard to hearing loss, within the presumption period.  
The first evidence of complaint as to either disability comes 
nearly 30 years after separation from service.  Further, an 
examination is not warranted because there is no indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability.  In this respect, the medical evidence indicates 
that the veteran's current tinnitus is due to his post-
service job which requires wearing earphones for long 
periods.  Likewise, there is no indication in the record that 
the veteran's reported hearing loss is due to service.  
  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the service connection claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are denied.


REMAND

With regard to the low back claim, the veteran's 
representative has requested a new examination, in part so as 
to assign a separate rating for any neurological disability 
found to be related to the service-connected low back 
disorder.  See January 2007 statement from representative.  
While the representative erroneously noted that the most 
recent VA spine examination took place in 2003 (the most 
recent spine examination in the claims folder is dated in 
March 2005), since the 2005 examination the veteran has 
complained of new neurological complaints, including 
radiating pain with spasm.  See April 2005 VA treatment 
record.  Thus, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate recently developed VA 
treatment records with the claims folder, 
including records of treatment for the low 
back at the VAMC facilities in Miami and 
Oakland Park, Florida, developed since 
September 2006.

2.  Schedule VA orthopedic and neurologic 
examinations to assess the nature and 
severity of the veteran's osteoarthritis 
of the lumbar spine.  The claims file 
should be made available to the 
examiner(s) for review in connection with 
the examination.

3.  Then, readjudicate the increased 
rating claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


